Civil action for recovery of damages for alleged wrongful death, resulting from injury received in a collision between a Ford automobile operated by intestate of plaintiff on U.S. Highway 17, between Windsor and Edenton, and a Chrysler automobile operated by the defendant.
On the trial below the parties through numerous witnesses presented evidence to the jury in support of their respective contentions. The jury answered in the negative the issue: "Was the plaintiff's intestate wrongfully killed by the negligence of the defendant, as alleged in the complaint?"
From judgment thereon, plaintiff appeals to the Supreme Court, and assigns error.
In the light of the answer to the first issue, many of the exceptions presented on this appeal become immaterial. Careful consideration of all the exceptions fails to reveal reversible error. The case appears to have been fairly presented to the jury. In the judgment on the verdict, we find
No error.